2.	The Sequence Listing filed October 16, 2020 is approved.
	The substitute specification filed October 16, 2020 (with the statement of no new matter filed June 28, 2021) has been entered.
3.	The claim for priority set forth in the Application Data Sheet filed July 27, 2020 is objected to because it recites an incorrect relationship between the instant application and parent application 16/196,948.  The instant application is a continuation-in-part, rather than a continuation, of the parent application ‘948 because of the presence of disclosure in the instant application which is not present in the disclosure of the parent application ‘948.  The disclosure which is present in the instant application, and is not disclosed under the test of 35 U.S.C. 112(a) in the parent application ‘948, is the recitation in claim 3, step (3); claim 10, step (3); and claim 16, step (3); of measuring one or more parameters of complement activation or of the pathological condition of the individual.  There is no explicit, implicit, or inherent support for the claim language in the disclosure of the parent application.  The parent application does not disclose monitoring treatment efficacy as part of a method of treating a pathological condition in an individual.  While such monitoring may have been obvious to one of ordinary skill in the art, obviousness is not the test for written descriptive support in a priority document.  See MPEP 2163.02.  Correction is required.
	The examiner recognizes that because the instant claims were originally filed in the instant application, they form part of the original disclosure of the instant application.  See MPEP 714.01(e).  The above objection is directed to the priority claim, and is not a rejection under 35 U.S.C. 112(a).
The subject matter of instant claim 3, step (3); claim 10, step (3); and claim 16, step (3); needs to be recited verbatim in the specification.
5.	The disclosure is objected to because of the following informalities: The incorporation-by-reference to the Sequence Listing at page 8, lines 11-14, needs to be moved to page 1 of the specification, after the “Government Support” section.  See 37 CFR 1.77(b)(5).  Appropriate correction is required.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 2, 5-9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,630,992 in view of Lambris et al . 
8.	Claims 3, 4, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,630,992 in view of Lambris et al (U.S. Patent Application Publication 2008/0227717) and Lambris (U.S. Patent Application Publication 2010/0222550), and further in view of Kilpatrick et al (U.S. Patent Application Publication 2010/0003199) and Kasprisin et al (U.S. Patent Application Publication 2008/0215363).  The claims of the ‘992 patent, in combination with Lambris et al ‘717 and Lambris ‘550, suggest the use of the claimed peptide compounds to treat diseases or conditions involving complement activation for the reasons set forth above.  However, the ‘992 patent does not claim measuring one or more parameters of complement activation or of the pathological condition in the individual being treated.  Kilpatrick et al teach that a skilled artisan would administer a drug based on clinical signs and symptoms exhibited by the patient, and would monitor the effectiveness of treatment by routine methods.  See paragraph [0097].  Kasprisin et al teach that computer systems are widely used to track and monitor a patient’s symptoms to indicate how the administered drug is affecting the patient.  See paragraph [0033].  It would have been obvious to one of ordinary skill in the art to monitor patients being treated with the claimed peptide compounds of ‘992 patent as suggested by Lambris et al ‘717 and Lambris ‘550, because .
9.	Claims 1, 2, and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,174,079 in view of Lambris et al (U.S. Patent Application Publication 2008/0227717) and Lambris (U.S. Patent Application Publication 2010/0222550).  The ‘079 patent claims a peptide having SEQ ID NO:18 which clearly meets the requirements of the instant claims and which can be disposed in a pharmaceutical composition.  The ‘079 patent does not claim administering the peptide in order to inhibit complement activation, e.g., in an individual with a pathological condition associated with complement activation, in artificial organs or implants, or in physiological fluids during extracorporeal shunting of the fluids.  Lambris et al ‘717 teaches various compstatin analogs having the structures recited in, e.g., paragraphs [0012] - [0023] and Table 1.  The compstatin analogs are used, e.g., to inhibit complement activation in the serum, tissue, or organs of a patient in order to treat diseases or conditions such as age-related macular degeneration, rheumatoid arthritis, spinal cord injury, and Alzheimer’s disease, to inhibit complement activation that occurs during the use of artificial organs or implants, and to inhibit complement activation that occurs during extracorporeal shunting of physiological fluids.  See, e.g., paragraph [0082].  Lambris ‘550 teaches various compstatin analogs having the structures recited in, e.g., paragraphs [0012] - [0020] and Table 1.  The compstatin analogs are used, e.g., to inhibit complement activation in the serum of a patient, to inhibit complement activation that occurs during the use of artificial organs or implants, and to inhibit complement activation that occurs during extracorporeal shunting of physiological fluids.  See, e.g., paragraph [0070].  Because of the similarity in amino acid sequence and structure between the peptide recited in the claims of . 
10.	Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,174,079 in view of Lambris et al (U.S. Patent Application Publication 2008/0227717) and Lambris (U.S. Patent Application Publication 2010/0222550), and further in view of Kilpatrick et al (U.S. Patent Application Publication 2010/0003199) and Kasprisin et al (U.S. Patent Application Publication 2008/0215363).  The claims of the ‘079 patent, in combination with Lambris et al ‘717 and Lambris ‘550, suggest the use of the claimed peptide to treat diseases or conditions involving complement activation for the reasons set forth above.  However, the ‘079 patent does not claim measuring one or more parameters of complement activation or of the pathological condition in the individual being treated.  Kilpatrick et al teach that a skilled artisan would administer a drug based on clinical signs and symptoms exhibited by the patient, and would monitor the effectiveness of treatment by routine methods.  See paragraph [0097].  Kasprisin et al teach that computer systems are .
11.	Claims 14, 15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,745,442 in view of Lambris et al (U.S. Patent Application Publication 2008/0227717) and Lambris (U.S. Patent Application Publication 2010/0222550).  The ‘442 patent claims a peptide having SEQ ID NO:3 which clearly meets the requirements of the instant claims and which can be disposed in a pharmaceutical composition.  The ‘442 patent does not claim administering the peptide in order to inhibit complement activation, e.g., in an individual with a pathological condition associated with complement activation, in artificial organs or implants, or in physiological fluids during extracorporeal shunting of the fluids.  Lambris et al ‘717 teaches various compstatin analogs having the structures recited in, e.g., paragraphs [0012] - [0023] and Table 1.  The compstatin analogs are used, e.g., to inhibit complement activation in the serum, tissue, or organs of a patient in order to treat diseases or conditions such as age-related macular degeneration, rheumatoid arthritis, spinal cord injury, and Alzheimer’s disease, to inhibit complement activation that occurs during the use of artificial organs or implants, and to inhibit complement activation that occurs during extracorporeal shunting of physiological fluids.  See, e.g., paragraph [0082].  Lambris ‘550 teaches various compstatin analogs having the structures recited in, e.g., paragraphs [0012] - [0020] and Table 1.  The compstatin analogs are used, e.g., to inhibit . 
12.	Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,745,442 in view of Lambris et al (U.S. Patent Application Publication 2008/0227717) and Lambris (U.S. Patent Application Publication 2010/0222550), and further in view of Kilpatrick et al (U.S. Patent Application Publication 2010/0003199) and Kasprisin et al (U.S. Patent Application Publication 2008/0215363).  The claims of the ‘442 patent, in combination with Lambris et al ‘717 and Lambris ‘550, suggest the use of the claimed peptide to treat diseases or conditions involving complement activation for the reasons set forth above.  However, the ‘442 patent does not claim measuring one or more .
13.	Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,579,360 in view of Bansal (U.S. Patent Application Publication 2008/0233113) and Deschatelets et al (U.S. Patent Application Publication 2007/0238654).  The ‘360 patent claims a method of treating periodontitis, by administering a polypeptide having SEQ ID NO:25 such that C3 expression, activity, or activation is inhibited or blocked.  The polypeptide having SEQ ID NO:25 meets the peptide structures of instant claims 1, 5, and 7, and is identical to SEQ ID NO:18 of the instant application.  The ‘360 patent does not claim that complement activation is inhibited; however, the ‘360 patent does claim that C3 expression, activity, or activation is inhibited or blocked, and Bansal teaches that C3 dependent complement activation can be inhibited by a C3 inhibitor molecule.  See paragraph [0012].  Deschatelets et al teach that compstatin binds to component C3 and inhibits complement activation.  See paragraph [0104].  It would have been expected that inhibiting or blocking C3 expression, activity, or activation as recited in the claimed method of .
14.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,579,360 in view of in view of Bansal (U.S. Patent Application Publication 2008/0233113) and Deschatelets et al (U.S. Patent Application Publication 2007/0238654), and further in view of Kilpatrick et al (U.S. Patent Application Publication 2010/0003199) and Kasprisin et al (U.S. Patent Application Publication 2008/0215363).  The claimed treatment method of the ‘360 patent does not claim measuring one or more parameters of complement activation or of the pathological condition in the individual being treated.  Kilpatrick et al teach that a skilled artisan would administer a drug based on clinical signs and symptoms exhibited by the patient, and would monitor the effectiveness of treatment by routine methods.  See paragraph [0097].  Kasprisin et al teach that computer systems are widely used to track and monitor a patient’s symptoms to indicate how the administered drug is affecting the patient.  See paragraph [0033].  It would have been obvious to one of ordinary skill in the art to monitor patients being treated according to the claimed method of the ‘360 patent, because Kilpatrick et al and Kasprisin et al teach that such monitoring is routine in the pharmaceutical arts and has the benefit of informing the artisan of whether a treatment is effective or not.
15.	Claims 1, 5-8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,668,135.  The ‘135 patent claims a .
16.	Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,668,135 in view of Kilpatrick et al (U.S. Patent Application Publication 2010/0003199) and Kasprisin et al (U.S. Patent Application Publication 2008/0215363).  The claimed treatment method of the ‘135 patent does not claim measuring one or more parameters of complement activation or of the pathological condition in the individual being treated.  Kilpatrick et al teach that a skilled artisan would administer a drug based on clinical signs and symptoms exhibited by the patient, and would monitor the effectiveness of treatment by routine methods.  See paragraph [0097].  Kasprisin et al teach that computer systems are widely used to track and monitor a patient’s symptoms to indicate how the administered drug is affecting the patient.  See paragraph [0033].  It would have been obvious to one of ordinary skill in the art to monitor patients being treated according to the claimed method of the ‘135 patent, because Kilpatrick et al and Kasprisin et al teach that such monitoring is routine in the pharmaceutical arts and has the benefit of informing the artisan of whether a treatment is effective or not.
17.	Instant claims 1, 2, 5-9, 12-15, and 18-20 are deemed to be entitled under 35 U.S.C. 120 to the benefit of the filing dates of parent applications 16/196,948, 15/491,142, and 14/343,003, because the parent applications, under the test of 35 U.S.C. 112(a), disclose the claimed invention.

	Instant claims 1, 2, and 5-7 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing dates of provisional applications 61/651,204 and 61/531,919 because each of the provisional applications, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
Instant claims 8, 9, 12-15, and 18-20 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing dates of provisional application 61/651,204 and 61/531,919 because neither of the provisional applications, under the test of 35 U.S.C. 112(a), discloses methods of using a peptide in which Xaa4 is Asn or in which Xaa7 is Orn; and because neither discloses a method of using the compound of instant claim 14 in which an ABM2 albumin binding small molecule is attached to the N-terminus of SEQ ID NO:3.  Note that Example 5 of each provisional application is limited to attaching ABM2 to the C-terminus of a different compstatin analog, CP30.
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 3, 4, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2013/036778 in view of Kilpatrick et al (U.S. Patent Application Publication 2010/0003199) and Kasprisin et al (U.S. Patent Application Publication 2008/0215363).  The WO Patent Application ‘778 teaches methods of inhibiting complement activation, including in vivo in patients.  See, e.g., page 6, second and third full paragraphs; paragraph bridging pages 20 and 21; and page 30 through page 31, first full paragraph.  The WO Patent Application ‘778 teaches administering the same compstatin analogs as are recited in the instant claims.  See, e.g., page 5, second paragraph; page 12, last six lines; page 21, second full paragraph; and Table 1.  The WO Patent Application ‘778 does not teach measuring one or more parameters of complement activation or of the pathological condition in the individual being treated.  Kilpatrick et al teach that a skilled artisan would administer a drug based on clinical signs and symptoms exhibited by the patient, and would monitor the effectiveness of treatment by routine methods.  See paragraph [0097].  Kasprisin et al teach that computer systems are widely used to track and monitor a patient’s symptoms to indicate how the administered drug is affecting the patient.  See paragraph [0033].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to monitor patients being 
	The WO Patent Application ’778 is the publication corresponding to PCT/US2012/054180, which was filed as national stage application 14/343,003, the great-grandparent application to the instant application.  Because instant claims 3, 4, 10, 11, 16, and 17 are deemed not to be entitled to the benefit of the filing date of parent application 16/196,948 (see section 17 above), the WO Patent Application ‘778 is available as prior art under 35 U.S.C. 102(a)(1) against these claims.
20.	Claims 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Qu et al article (Immunobiology, Vol. 218, pages 496-505).  The Qu et al article teaches compstatin analogs in Table 1, i.e. Peptides 3 and 14, that meet the peptide requirements of instant claims 8, 12, and 13.  The peptides are tested in a complement inhibition assay (see Table 2), and the assay medium and apparatus correspond to the medium recited in the preamble of instant claim 8.  Peptides 3 and 14 feature beneficial pharmacokinetic profiles suitable for systemic applications  (see, e.g., page 498, column 1, second full paragraph, and page 504, column 2, last paragraph).  
	The NCBI PubMed Central website shows that this article was available online on June 17, 2012:

    PNG
    media_image1.png
    109
    872
    media_image1.png
    Greyscale

21.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over the Qu et al article (Immunobiology, Vol. 218, pages 496-505) as applied against claims 8, 12, and 13 above, and 
22.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over the Qu et al article (Immunobiology, Vol. 218, pages 496-505) in view of Lambris et al (U.S. Patent Application Publication 2008/0227717) and Lambris (U.S. Patent Application Publication 2010/0222550) as applied against claim 9 above, and further in view of Kilpatrick et al (U.S. Patent Application Publication 2010/0003199) and Kasprisin et al (U.S. Patent Application Publication 2008/0215363).  The Qu et al article, in combination with Lambris et al ‘717 and Lambris ‘550, suggest the use of Peptides 3 and 14 to treat diseases or conditions involving complement activation for the reasons set forth above.  However, the Qu et al article, Lambris et al ‘717, and Lambris ‘550 do not teach measuring one or more parameters of complement activation or of the pathological condition in the individual being treated.  Kilpatrick et al teach that a skilled artisan would administer a drug based on clinical signs and symptoms exhibited by the patient, and would monitor the effectiveness of treatment by routine methods.  See paragraph [0097].  Kasprisin et al teach that computer systems are widely used to track and monitor a patient’s symptoms to indicate how the administered drug is affecting the patient.  See paragraph [0033].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to monitor patients being treated with Peptides 3 and 14 of the Qu et al article as modified above by Lambris et al ‘717 and Lambris ‘550, because Kilpatrick et al and Kasprisin et al teach that such monitoring is routine in the pharmaceutical arts and has the benefit of informing the artisan of whether a treatment is effective or not.
23.	Lambris et al (U.S. Patent Application Publication 2015/0110766) has been carefully considered but is not deemed to teach or render obvious the instant claimed invention.  Lambris 2.  However, Lambris et al’s only disclosure of this compstatin analog is in an ELISA assay for complement regulatory activity.  Lambris et al do not teach or render obvious the therapeutic use of this compstatin analog.
	The examiner maintains his position for the reasons set forth during prosecution of the parent applications.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 16, 2021